e-19-40114-

43:35 Page:1 of 29

  

Fill in this information to identify your case:

Daniel L Fordham

First Name Middle Name Last Name

Debtor 2 Brandi Jane Fordham

{Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: SOUTHERN DISTRICT OF GEORGIA

 

Case number 49-40114
(if known) Bo Check if this is an
amended filing

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY ciaims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule AJB: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no Information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number {if known).

lines List Ail of Your PRIORITY Unsecured Claims
4. Do any creditors have priority unsecured claims against you?
8 No. Go to Part 2.

CZ ves.
List Ail of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

C] No. You have nothing to report in this part. Submit this form to the court with your other schedules.
HH yes,

4, List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each ciaim. if a creditor has more than one nonpriority
unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim é is. Do not fist claims already included in Part t. if more
than one creditor holds a particular claim, list the other creditors in Part 3.[f you have more than three nonpriority unsecured claims fill out the Continuation Page of
Part 2.

 

 

 

 

 

Total claim

41 13.7, LLC Last 4 digits of account number $850.00

Nonpriority Creditor's Name

P.O Box 1931 When was the debt incurred?

Burlingame, CA 94011

Number Street City State Zip Cade As of the date you file, the claim is: Check ail that apply

Who incurred the debt? Check one.

Oi Debtor 4 only CO contingent

C1 Debtor 2 only TD unliquidated

BE pebtor 1 and Debtor 2 only CJ Disputed

[1 at least one of the debtors and another Type of NONPRIORITY unsecured claim:

[] check if this claim is fora community [J student loans

debt [_] Obtigations arising out of a separation agreement or divorce that you did not

is the claim subject to offset? report as priority ciaims

Bio C2 debts to pension or profit-sharing plans, and other similar debts

O ves Mf other. Specify acct
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 1 of 27
Software Copyright (c) 1996-2019 Bast Casa, LLC - vavw.basicase.com 25345. Best Case Bankruptcy

 
Case:19-40114-EJC Doc#:21

Debtor 1 Daniel L Fordham
Debter2 Srandi Jane Fordham

Filed:04/12/19 Entered:04/12/19 12:43:35 Page:2 of 29

Case number (if known) 19-40114

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.2 ist Advantage FCU Last 4 digits of account number $8,571.00
Nonpriority Creditez's Name
P.O. Box 2416 When was the debt incurred?
Newport News, VA 23609
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C3 Debtor 1 only CO Contingent
C1 Debtor 2 only TC unliquidated
EE bebtor 1 and Debtor 2 only C1 Disputed
C1 At teast one of the debtors and another Type of NONPRIORITY unsecured clalm:
C1 Check if this claim is for a community C1 student loans
debt 1 obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? Tteport as priority claims
Bno C1 Debts to pension or profit-sharing plans, and other similar debis
CO Yes ME other. Specify ¢¢
43 ist Advantage Federal Credit Union _Last 4 digits of account number $7,772.00
Nonpriority Creditor's Name
c/o Quadros & Associates, PC When was the debt incurred?
2715 Huntington Avenue
Newport News, VA 23607
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
C1 debtor 1 only OD contingent
1 pebtor 2 only D unliquidated
Wl pebtor 1 and Debtor 2 only oO Disputed
CD At least one of the debtors and another Type of NONPRIORITY unsecured claim:
DO Cheek if this claim is for a community LY Student loans
debt 1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? Teport as priority claims
Ho J Dents to pension or profit-sharing plans, and other similar debts
[I Yes Mi other. Specity CC
44 Advance America Last 4 digits of account number $0.00
Nonpriority Creditor's Name
1264 Smithfield Plaza When was the debt Incurred?
Smithfield, VA 23430
Number Street City State Zip Cade As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
[ Debtor 4 only 2 contingent
C1 debtor 2 only C1 untiquidated
Wi pebtor 1 and Debtor 2 only | Disputed
CD At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 check if this claim is fora community C1 student loans
debt © obligations arising cut of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
HE No T Debts to pension or profit-sharing plans, and other similar debts
O ves I other, Specify
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 27

Software Copyright (c) 1996-2019 Best Case, LLC - www.besicase.com

Best Case Bankruptcy

 

 

 
Case:19-40114-EJC Doc#:21 Filed:04/12/19 Entered:04/12/19 12:43:35 Page:3 of 29
Debtor1 Daniel L Fordham

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor2 Brandi Jane Fordham Case number (if knowa} 19-40114
A5 American Profit Recovery Last 4 digits of account number $0.00
Nonpriority Creditor's Name
34405 W. 12 Mile Road When was the debt incurred?
Suite 333
Farmington, Ml 48331-5608
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who Incurred the debt? Check one.
O Debtor 1 only 1 contingent
C1 Debtor 2 only 0 unliquidated
8 Debtor 4 and Debtor 2 only Oo Disputed
CL At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim Is fora community O student loans
debt CO obligations arising out of a separation agreement ar divorce that you did not
ts the claim subject to offset? report as priority claims
BiNno LO bebts to pension or profit-sharing plans, and other similar debts
C1 ves Wi other. Specify
4.6 Animal Clinic of Eagle Harbol Last 4 digits of account number $0.00
Nonpriority Creditor's Name
clo Credit Control Corp When was the debt incurred?
11821 Rock Landing Dr
Newport News, VA 23606
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
CI Debtor 1 only G Contingent
2 Debtor 2 only CO Untiquidated
a Debtor + and Debtor 2 only oO Disputed
CZ atteast one of the debtors and another Type of NONPRIORITY unsecured claim:
0 Check if this claim is fora community [-] Student loans
debt (5 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? Teport as priosity claims
BNno EF) Debts to pension or profit-sharing plans, and other similar debts
0 Yes MH other. Specify acct
47 Bay Disposal & Recycling Last 4 digits of account number $25.00
Nonpriority Creditor's Name
2224 Springfield Avenue When was the debt incurred?
Norfolk, VA 23523
Nurmber Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
D1 Debtor 4 only O contingent
C1 Debtor 2 only CI unliquidated
WH bebtor 1 and Debtor 2 onty [J Disputed
[1] At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is fora community [7] student loans
debt C3 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi no Ci Debts to pension or profit-sharing plans, and other similar debts
C1 Yes WH other. Specify acct
|
|
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 27

Software Copyright (c} 1996-2019 Best Case, LLC - ww.bastcase.com Best Case Bankruptcy

 
Case:19-40114-EJC Doc#:21

Debtor 1 Daniel L Fordham
Debter2 Brandi Jane Fordham

Filed:04/12/19 Entered:04/12/19 12:43:35 Page:4 of 29

Case number (if known) 19-40114

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

48 Brown Used Cars Last 4 digits of account number $0.00
Nonpriority Creditor's Name
aka Browns Auto Sales When was the debt incurred?
101 Moore Avenue
Smithfield, VA 23430
Number Street City State Zip Cade As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
CI Debter 4 only Oo Contingent
[1 Debtor 2 only C4 Untiquidated
a Debtor t and Debtor 2 only | Disputed
CO At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
CI Check If this claim is for a community CJ student loans
debt CZ obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? repart as priority claims
Wino D pebts to pension or profit-sharing plans, and other similar debts
Dyes 8 other. Specify

49 CACH Last 4 digits of account number $0.00
Nonpriority Creditors Name
P.O. Box 10587 When was the debt incurred?
Greenville, SC 29603
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 Debtor 4 only Oo Contingent

- 01 debtor 2 only DO unliquidated

a Debtor 1 and Debtor 2 only Oo Disputed
7 at least one of the debtors and another Type of NONPRIORITY unsecured claim:
(Cl check if this claim is for a community D1 Student loans
debt 0 Obligations arising out of a separation agreement or divorce that you did rot
Is the claim subject to offset? report as priority claims
Mo CJ Debts to pension or profit-sharing plans, and other similar debts
DO Yes BF other. Specify

4.1

0 CACH LLC Last 4 digits of account number $684.00
Nonpriority Creditors Name
P.O. Box 5980 When was the debt Incurred?
Denver, CO 80127
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
CT] Debtor ¢ only: CD Contingent
[I Debtor 2 only C1 unliquidated
Ml bebtor 1 and Debtor 2 only C1 Disputed
CD Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C check if this claim is for a community C1 student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mio C Debts to pension or profit-sharing plans, and other similar debts
0 Yes MI other. Specify acct

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 4of 27

Software Copyright {c) 1996-2019 Bast Case, LLC - waw.bestcase.com

Best Case Bankruptcy

 

 
Case:19-40114-EJC Doc#:21

Debtert Daniel L Fordham

 

 

 

Filed:04/12/19 Entered:04/12/19 12:43:35 Page:5 of 29

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Bebior2 Brandi Jane Fordham Case number (if known) 19-40114
41 .
{ Capital One Last 4 digits of account number $300.00
Nonpriority Creditors Name
P.O. Box 30285 When was the debt incurred?
Salt Lake City, UT 84130-0285
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
Gi Debtor 4 only CO contingent
DO pebtor 2 only C1 unliquidated
IE Debtor 1 and Debtor 2 only O pisputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community Di student toans
debt [J Obligations arising out of a separatian agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
Hi no CO Debts to pension or profit-sharing plans, and other similar debts
01 ves WM other. Specify 66
41
a Cash Net USA Last 4 digits of account number $718.00
Nonpriority Creditors Name
P.O. Box 643990 When was the debt incurred?
Cincinnati, OH 45264
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 pebtor 1 only Ol Contingent
TJ Debtor 2 only C unliquidated
Mf Debtor 1 and Debtor 2 only 7) disputed
CO Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
Ci check if this claim is fora community C1 student toans
debt C1 oObtigations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
Hino C2 Debts to pension or profit-sharing plans, and other similar debts
CO ves Mf other. Specity acct
4.1 _
3 Cash-2-U Last 4 digits of account number $550.06
Nonpriority Greditor's Name
2811 W. Mercury Blvd When was the debt Incurred?
Hampton, VA 23666
Number Street City State Zip Code As of the date you file, the claim 1s: Gheck all that apply
Who Incurred the debt? Check one. /
Cl Debtor 4 only Cl contingent
C1 Debtor 2 only DO unliquidated
@ Debtor 4 and Debtor 2 only C1 Disputed
C1 At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check If this claim is fora community C1 student loans
debt C1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
No (5 Debts to pension or profit-sharing plans, and other similar debts
O Yes MM other. Specify acct
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 5 of 27

Best Gase Bankruptcy

 

 

 
Case:19-40114-EJC Doc#:21

Debtor’ Daniel L Fordham
Debtor? Brandi Jane Fordham

 

 

 

Filed:04/12/19 Entered:04/12/19 12:43:35 Page:6 of 29
Case number (irkaown) 19-40114

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nonpriority Creditors Narre
13420 Benn's Church Blvd
Salt Lake City, UT 84136

 

Number Street City State Zip Code
Who Incurred the debt? Check one.
D1 Debtor 1 only

J Debtor 2 only
Mf bebtor 1 and Debtor 2 only
CD At teast one of the debtors and another

CO check if this claim is for a community
debt
Is the claim subject to offset?

no
CO Yes

44
4 CCli/Contract Callers Inc Last 4 digits of account number $328.00
Nospriority Creditor's Name
P.c. Box 3000 When was the debt incurred?
Augusta, GA 30914
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
0 Debtor 4 only C) contingent
CI Debtor 2 onty 2 unliquidated
WW pebtor 1 and Debtor 2 only TJ Disputed
(7 At teast one of the debtors and another Type of NONPRIORITY unsecured clalm:
(1 Check if this claim is fora community [1] student loans
debt (1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bo C1 Debts to pension or profit-sharing plans, and other similar debts
D ves MM other. Specity acct
44 : .
5 Charter Communications Last 4 digits of account number $291.00
Nonpriority Creditor's Name
clo CBE Group When was the debt Incurred?
1309 Technology Pkwy
Cedar Falls, 1A 50613
Number Street City State Zip Code As of the date you file, the claim Is: Check all that apply
Who Incurred the debt? Check one.
C1 Debtor # only CO contingent
O debtor 2 only CO unliquidated
i debtor 4 and Debtor 2 only O disputed
(1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CO check if this claim is fora community C1 student foans
debt C Obiigations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
Bo DO Debts to pension or profit-sharing plans, and other similar debts
CO Yes WH other. Specify acct
44
6 Check Into Cash Last 4 digits of account number $850.00

When was the debt incurred?

 

As of the date you file, the claim is: Check all that appiy

Oo Contingent
C1 Untiquidated

oO Disputed
Type of NONPRIORITY unsecured claim:

7 Student loans

O Obligations arising oui of a separation agreement or divorce that you did not
report as priority claims

C] Debts to pension or profit-sharing plans, and other similar debts

MH other. Specity acct

 

 

Official Form 106 E/F

Software Copyright (c) 1996-2019 Hest Case, LLG - www.besicase.com

Schedule E/F: Creditors Who Have Unsecured Claims Page 6 of 27

Best Case Bankruptcy

 

 
Case:19-40114-EJC Doc#:21

BDebtor1 Daniel L Fordham

 

 

 

Filed:04/12/19 Entered:04/12/19 12:43:35 Page:7 of 29

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor2 Brandi Jane Fordham Case number (if known) 19-40114

41 .

7 Cmppntrs/bridgewater C Last 4 digits of account number $1,506.00
Nonpriority Creditor's Name
P.O. Box 2901 When was the debt incurred?
Winston Salem, NC 27102
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
7 Debtor 1 only C7 contingent
C2 Debtor 2 only C1 unliquidated
Mf Debtor + and Debtor 2 only CO pisputed
(7) at teast one of the debtors and another Type of NONPRIORITY unsecured claim:
(11 Check if this claim is fora community C1 student loans
debt C1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi No O Debts to pension or profit-sharing plans, and other similar debts
O ves _ Mother. Specify

44 .

8 Convergent Outsourcing, Inc. Last 4 digits of account number $339.00
Nonpriority Creditors Name
P.O, Box 9004 When was the debt incurred?
Renton, WA 98057
Number Street City State Zip Cade As of the date you file, the claim Is: Check all that apply
Who incurred the debt? Check one.
C1 Debtor + ony C1 Contingent
CD Debtor 2 only CO unliquidated
IM pebtor 1 and Debtor 2 only A pisputed ,
D1 Atleast one of the debtors and another Type of NONPRIORITY unsecured clalm: |
CI Check if this claim is fora community C student oans :
debt CD obigations arising out of a separation agreement ar divorce that you did not |
Is the claim subject to offset? report as priority claims
Bo CO Debts to pension or profit-sharing plans, and other similar debts
Cl Yes IM other. Specify acct

4.1 :

9 Credit Control Last 4 digits of account number $470.00
Nonpriority Creditor’s Name
P.O. Box 120568 When was the debt incurred?
Newport News, VA 23612
Number Street City State Zip Code As of the date you fila, the claim is: Check all that apply
Who incurred the debt? Check one.
( Debtor 1 only Ol Contingent
C1 Debtor 2 only C] Untiguidated
WH debtor 1 and Debtor 2 only oO Disputed
CO At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CO check if this claim Is for a community (1 Student loans
debt (1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bo [1 Debts to pension or profit-sharing plans, and other similar debis
O Yes Mi other. Specify acct

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 7 of 27

‘Software Copyright (c) 1996-2079 Best Case, LLC - www.bestease.com Best Case Bankruptcy
Case:19-40114-EJC Doc#:21

Debtori Daniel L Fordham

 

 

 

Filed:04/12/19 Entered:04/12/19 12:43:35 Page:8 of 29

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.besteasa.com

Bebtor2 Brandi Jane Fordham Case number (if known) 19-40114
6.2 :
0 Credit Control Corp Last 4 digits of account number $200.00
Nonpriority Creditor's Name
41821 Rock Landing Dr When was the debt incurred?
Newport News, VA 23606
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one,
C1 Debtor 1 only Cl] Contingent
C1 Debtor 2 only Ti unliquidated
I Debtor 1 and Debtor 2 only OO Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
Cl Check if this claim is for a community C1 student toans
debt C1 Obligations arising out of a separation agreement or divorce that you did nat
Is the claim subject to offset? report as priority claims
Hino LJ pebts to pension or profit-sharing plans, and other similar debts
1 Yes WH other. Specify acct
4.2 '
{ Credit Management Last 4 digits of account number $168.00
Norpriority Creditors Name
P.O. Box 118288 When was the debt incurred?
Carrollton, TX 75011-8288
Number Street City State Zip Code As of the date you file, the clalm Is: Check all that apply
Who incurred the debt? Check one.
OO debtor 1 only CO Contingent
C1 Debtor 2 only [1 unliquidated
WM bebtor 4 and Debtor 2 only [J Disputed
CO At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CO check if this claim is for a community C1 student loans
debt C1 Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
Mino C1 Dents to pension or profit-sharing plans, and other similar debts
C1 Yes Mother. Specity acct
4.2 . ‘ '
2 Cyrpess Financial Recoveries Last 4 digits of account number $564.00
Norpriority Creditor's Name
cio Brumbaugh and Quandahl, PC When was the debt incurred?
4885 South 118th Street, Suite 100
Omaha, NE 68137
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
C1 Debtor 4 only O Contingent
E debtor 2 only CD unliquidated
@ bebtor 1 and Debtor 2 only C disputed
CO atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim Is for a community C1 student loans
debt C obligations arising out of a separation agreement or divorce that you did net
ts the claim subject to offset? report as priority claims
Bio (1) Debts ta pension or profit-sharing plans, and other similar debts
C1 Yes Wi other. Specify acct
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 8 of 27

Best Case Bankruptcy

 
Case:19-40114-EJC Doc#:21

Debter1 Daniel L Fordham

Filed:04/12/19 Entered:04/12/19 12:43:35 Page:9 of 29

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor? Brandi Jane Fordham Case number (if known) 19-40114
42 . aps
3 Diversified Consultants Inc Last 4 digits of account number $0.00
Nonpriority Crediter's Name
40550 Deerwood Park Blvd When was the debt incurred?
#309
Jacksonville, FL 32256
Number Street City State Zip Code As of the date you file, the claim is: Check afi that apply
Who incurred the debt? Check one.
CZ pebtor 1 only oO Contingent
C1 Debtor 2 only CO unliquidated
ME Debtor 4 and Debtor 2 onty DO pisputed :
D Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
[J check if this claim fs fora community C] Student loans
debt (J obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
Bo C1 Debts to pension or profit-sharing plans, and other similar debts
Ci ves MM other. Specify notice
4.2 oe eee
4 Dominion Energy Virginia Last 4 digits of account number $0.00
Nonpriority Creditor's Name
clo CBE Group When was the debt incurred?
1309 Technology Pkwy
Cedar Falls, IA 50613
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who Incurred the debt? Check one.
O Debtor 1 only T Contingent
E1 bebtor 2 only TJ unliquidated
MM Debtor 1 and Debtor 2 only 0 pisputed
Co at teast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO check If this claim is fora community O student loans
debt (3 obtigations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
EE no CT] Debts to pension or profit-sharing plans, and other similar debts
0 yes Hl other. Specify notice
4.2 a sos
5 Dominion-Virginia Power Last 4 digits of account number $483.00

 

 

 

Nonpriority Creditor's Name

Attn: Customer Credit Services
P, 0. Box 26666

Richmond, VA 23261

 

Number Street City State Zip Code
Who incurred the debt? Check one.

OC Debtor 4 only
D1 Debtor 2 only
Wi pebtor 4 and Debtor 2 only

(1 At least one of the debtors and another

(J check if this claim is for a community

debt
Is the claim subject to offset?

a No
A Yes

When was the debt Incurred?

 

As of the date you file, the claim is: Check all that apply

C1 contingent
C1 unliquidated

C1 Disputed
Type of NONPRIORITY unsecured ciaim:

C1) student toans

Ci obligations arising out of a separation agreement or divorce that you did not
report as priority claims

DO debts to pension or profit-sharing plans, and other similar debts

Wl other. Specify acct

 

 

Official Form 406 E/F

Schedule E/F: Creditors Who Have Unsecured Claims
Software Copyright (c} 1986-2019 Besi Case, LLC - www.besicase.com

Page 9 of 27
Best Case Bankruptcy

 

 

 
Case:19-40114-EJC Doc#:21 Filed:04/12/19 Entered:04/12/19 12:43:35 Page:10 of 29
Debtor1 Daniel L Fordham

 

 

 

Debtor? Brandi Jane Fordham Case number (if known) 49-40114

4.2 .

6 DvdsbriComenity Last 4 digits of account number $0.00
Nonpriority Creditors Name
Comenity Bank When was the debt incurred?

 

P.O. Box 182125
Columbus, OH 43218

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number Street City State Zip Code As of the date you file, the ciaim is: Check all that apply
Whe incurred the debt? Check one.
D Debtor 4 only C1 contingent
(1 Debtor 2 only C3 untiquidated
Wl Debtor 4 and Debtor 2 only Oo Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CO check if this claim Is fora community F1 stadent loans
debt O Obligations arising out of a separation agreement of divorce {hat you did not
's the claim subject to offset? report as priority claims
Mi No C7 pebts to pension cr profit-sharing plans, and other similar debts
C1 Yes I other. Specify

42

7 Eastern Account System Inc Last 4 digits of account number $361.00
Nonpriority Creditor's Name
P.O. Box 837 When was the debt incurred?
Newtown, CT 06476
Number Street City State Zip Code As of the date you file, the claim is: Check afl that apply
Who incurred the debt? Check one,
0 Debtor 4 only T] contingent
C1 Debtor 2 onty T] unliquidated
WB pebtor 1 and Debtor 2 only Oo Disputed
{_] At least one of the debtors and another Type of NONPRIORITY unsecured claim:
(1 Check if this ciaim is fora community C student loans
debt C1 objigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno C1 Debts fo pension or profit-sharing plans, and other similar debts
O ves MI other. Specity acct

42

8 Emer Coverage Corp Last 4 digits of account number $1,126.00
Nonpriority Creditor's Name
clo ARS Account Resolution When was the debt incurred?
1643 NW 136 Ave Bld H St
Fort Lauderdale, FL 33323
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
O1 Debtor t only C1 Contingent
C1 Debtor 2 only C untiquidated
@ Debtor 1 and Debtor 2 only Ct pisputed
DC Atteast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is fora community C1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BH tio CO debts to pension or profit-sharing plans, and other similar debts
Cl Yes MM other. Specify Meds

Official Form 106 E/F Schedule EJF: Creditors Who Have Unsecured Claims Page 10 of 27

Software Copyright (c) 1896-2019 Best Case, LLC - www.bestcase.com Bast Case Bankruptcy
Case:19-40114-EJC Doc#:21

Debtor1 Daniel L Fordham

 

 

 

Filed:04/12/19 Entered:04/12/19 12:43:35 Page:11 of 29

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor? Brandi Jane Fordham Case number (if known) 19-40114
4.2 eos .
9 Emergency Physicians of Tidewa Last 4 digits of account number $484.00
Nonpriority Creditor's Name
clo Credit Control Corp When was the debt incurred?
11821 Rock Landing Dr
Newport News, VA 23606
Number Street City State Zip Code As of ihe date you file, the ciaim is: Check all that apply
Who incurred the debt? Check one.
D1 Debtor 1 only oO Contingent
(1 Debtor 2 only 7 unliquidated
IB Debtor 1 and Debtor 2 only CI Disputed
(J At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C] check if this claim is for a community C1 student loans
dent J Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject fo offset? report as priority claims
Bano C pents to pension or profit-sharing plans, and other similar debts
O yes Ml other. Specify meds
4.3
0 Enhanced Recovery Corp Last 4 digits of account number $168.00
Nonpriority Creditor's Name
8014 Bayberry Road When was the debt incurred?
Jacksonville, FL 32256-7412
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
O Debtor 1 only oO Contingent
Ci Debtor 2 only C1 Unkiquidated
| Debtor 1 and Debtor 2 only oO Disputed
C1 at least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 check if this claim is for a community LJ student loans
debt CZ obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
no C1] Debits to pension or profit-sharing plans, and other similar debts
0 Yes MI other. Specify acct
4.3 ro
4 Fed Loan Servicing Last 4 digits of account number $0.00

 

 

Nonpriority Creditors Name
P.O. Box 60610
Harrisburg, PA 17106

 

Number Street City State Zip Code
Who incurred the debt? Check one.

CZ Debtor 1 only
O Debtor 2 only

a Debfor 1 and Debtor 2 only

C1 At least one of the debtors and another

D1 Checé if this claim is for a community
debt

Is the claim subject to offset?

Hino
(J Yes

When was the debt incurred?

 

As of the date you file, the claim is: Check alt that apply

CJ Contingent
D1 unliquidated

Oo Disputed
Type of NONPRIORITY unsecured claim:

I student loans

C] Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

C3 Debts to pension or profit-sharing plans, and other similar debts

C1 other. Specify

 

notice

 

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims

Software Copyright {c) 1996-2019 Bast Case, LLC - www.bestcase.com

Page 11 of 27
Best Case Bankruptcy

 
Case:19-40114-EJC

Doc#:21

Debtor1 Daniel L Fordham

 

 

 

Filed:04/12/19 Entered:04/12/19 12:43:35 Page:12 of 29

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c} 1996-2019 Bast Case, LLG - www_besicase.com

Debtor 2 Brandi Jane Fordham Case number (it known) 19-40114
4.3 7
3 First Advantage Fede Last 4 digits of account number $8,503.00
Nonpriority Creditor's Name
110 Cybernetics Way When was the debt incurred?
Yorktown, VA 23693
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 debtor ¢ only C1 Contingent
2 bebtor 2 only DO unliquidated
IB Debtor 4 and Debtor 2 only D bisputed
(1 at least one of the debtors and another Type of NONPRIORITY unsecured claim:
1] check if this claim is fora community CI student loans
debt (1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bo Ci Pebts to pension or profit-sharing plans, and other similar debts
L Yes Ml other. Specify acct
43 . ee
3 First Virginia Last 4 digits of account number $0.00
Nonpricrity Creditor’s Name
1207 Benn's Chruch Blvd When was the debt incurred?
Smithfield, VA 23430
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
C1 Debter 1 onty C1 Contingent
O1 debtor 2 onty CO unliquidated
WH bebtor 1 and Debtor 2 only O Disputed
1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
OO Check if this claim is fora community Ci student loans
debt C obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
HE io CI Debts to pension of profit-sharing plans, and other similar debts
CO Yes WH other. Specify
43 .
4 G C Services Last 4 digits of account number $0.00
Nonpriority Creditor's Name
6330 Gulfton St, Ste 400 When was the debt incurred?
Houston, TX 77081
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
| Debtor 1 only ‘ ol Contingent
C1 debtor 2 only C1 untiquidated
WH bebtor 1 and Debtor 2 only o Disputed
1] Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is for a community C1 Student toans
debt Cl obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Ho A] Debts to pension or profit-sharing plans, and other similar debts
CT] ves MM other. Specify notice
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 12 of 27

Best Case Bankruptcy

 

 

 
Case:19-40114-EJC Doc#:21

Debtor t Daniel L Fordham

 

 

 

Filed:04/12/19 Entered:04/12/19 12:43:35 Page:13 of 29

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c} 1996-2019 Bast Case, LLC - www.bestcase.com

Debtor2 Brandi Jane Fordham Case number (if known) 19-40114
4.3 :
5 Geico Insurance Last 4 digits of account number $222.00
Nonpriority Creditors Name
Regional Office When was the debt incurred?
One Geico Center
Macon, GA 31296
Number Street City State Zip Code As of the date you file, the claim Is: Check ail that apply
Who incurred the debt? Check one.
C1 Debtor 4 only C1 Contingent
CO Debtor 2 only OH Unliquidated
a Debtor 1 and Debtor 2 only Oo Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CO check if this claim is fora community Ci student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
Bio CO Debts te pension or profit-sharing plans, and other similar debts
D1 Yes MM other. Specify acct
43 .
8 Grand Furniture Last 4 digits of account number $6,641.00
Nonpriority Creditor's Name
1305 Baker Road When was the debt incurred?
Virginia Beach, VA 23455
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
1 Debtor 4 only O Contingent
C1 Debtor 2 only | Unliquidated
WB pebtor 1 and Debtor 2 only DL Disputed
CO Atteast one of the debtors and another Type of NONPRIORITY unsecured claim:
0 Check if this claim is fora community 11 student toans
debt o Obtigations arising out of a separation agreement or divorce that you did not
!s the claim subject to offset? report as priority claims
Mino C1 Debts to pension or profit-sharing plans, and other simitar debts
CI Yes Ml other. Specify acct
4.3
7 Haven Law Group PC Last 4 digits of account number $0.00
Nonpriority Creditor's Narne
2021 Cunningham Drive, Ste 310 When was the debt incurred?
Hampton, VA 23666
Number Street City State Zip Code As of the date you file, the cfaim is: Check all that apply
Who incurred the debt? Check one.
CI Debtor 4 only ©] contingent
(1 Bebtor 2 only DO untiquidatea
WW debior 1 and Debtor 2 only CO Disputed
£1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
OO Check if this claim is for a community C1] student toans
debt o Qbtigations arising out of a separation agreement or divorce that you did not
ts the claim subject to offset? report as priority claims
Mi nto CO Debts to pension or profit-sharing plans, and other similar debts
O Yes H other. Specify
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Ciaims Page 13 of 27

Best Case Bankruptcy

 

 
Case:19-40114-EJC Doc#:21

Debtor 1 Daniel L Fordham

 

 

 

Filed:04/12/19 Entered:04/12/19 12:43:35 Page:14 of 29

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor2 Brandi Jane Fordham Case number {if known) 49-40114
43
8 J.C. Pennys/SYNCB Last 4 digits of account number $500.00
Nonpriority Creditors Name
P.O. Box 965064 When was the debt incurred?
Orlando, FL 32896
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
FE Debtor 1 only CO contingent
OO Debtor 2 only O Unliquidated
@ Debtor 1 and Debtor 2 only O pisputed
1 At feast one of the debtors and another Type of NONPRIORITY unsecured claim:
O] check if this claim is for a community (1 Student loans
debt (1 Obligations arising out of a separation agreement or divorce that you did nat
Is the claim subject to offset? report as priority claims
Bio C1 debts to pension or profit-sharing plans, and other similar debts
O Yes Wi otner. Specify CC
43 .
9 Jefferson Capital Systems, LLC Last 4 digits of account number $1,312.00
Nonpricrity Creditor's Name
Attn: Officer/Legal When was the debt incurred?
P, O. Box 7999
Saint Cloud, MN 56302-7999
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
CO Debtor 1 only oO Contingent
C1 debtor 2 only C3 unliquidated
MI Debtor 4 and Debtor 2 only 1 Disputed
C7 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
1 Check if this claim is fora community EJ student loans
debt oO Obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BE no C3 pebts to pension or profit-sharing plans, and other similar debts
O Yes Mf other. Specify acct
4.4 Konikoff Dental Assoc Harbour
0 View Last 4 digits of account number $50.00

 

 

Nonpriority Creditors Name

5849 Harbour View Bivd, Suite 100
Suffolk, VA 23435

Number Street City State Zip Code

Who incurred the debt? Check one.
Ci Debtor 1 only
01 pebtor 2 only

 

WB oebtor 1 and Debtor 2 only
C1 Atleast one of the debfors and another

C1 Check if this claim is fora community
debt

ts the claim subject to offset?

a No
C] ves

When was the debt incurred?

 

As of the date you file, the claim is: Check ail that apply

ci Contingent
1) unliquidated

o Disputed
Type of NONPRIORITY unsecured clatm:

C3 Student loans

Oo Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

O debts to pension or profit-sharing pians, and other similar debts

MM other. Specify meds

 

 

Official Form 106 E/F

Software Copyright (c) 1995-2019 Best Case, LLC - wiw.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 14 of 27
Best Case Bankruptcy

 

 
 

 

 

Case:19-40114-EJC Doc#:21

Filed:04/12/19 Entered:04/12/19 12:43:35 Page:15 of 29

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 Daniel L Fordham
Debtor? Brandi Jane Fordham Case number {if known} 19-4014
44
4 Macys Last 4 digits of account number $0.00
Nonpriority Creditor's Name
P.O, Box 8218 When was the debt Incurred?
Mason, OH 45040
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
DO Debtor 4 only CE Contingent
1 Debtor 2 only CO unliquidated
Mi pebtor 1 and Debtor 2 only Gi Disputed
(1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
F1 Check if this claim is fora community Ci student loans
debt C1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno 0 Debts to pension or profit-sharing plans, and other similar debts
Cl ves MM other. Specify CC
4.4 . .
3 Mariner Finance, LLC Last 4 digits of account number $1,685.00
Nonpriority Creditor's Name
8211 Town Center Drive When was the debt incurred?
Nottingham, MD 21236
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 Bebtor 4 only C1 contingent
C1 pebtor 2 only DO unliquidated
I pebtor 4 and Pebtar 2 only O Disputed
C1 at least one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is fora community D student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BNo CO Debts to pension or profit-sharing plans, and other similar debts
C1 ves MM other. Specify loan
44 2 .
3 Medicai Center Radiology Last 4 digits of account number $57.00

 

 

Nonpriority Creditor's Name
clo Credit Control Corp
11821 Rock Landing Dr

Newport News, VA 23606
Number Street City State Zip Cade

Who incurred the debt? Check one.
C3 pebtor only
O bebtor 2 only

 

HE bebtor 4 and Debtor 2 only
[1 At least one of the debtors and another

(] check if this claim Is fora community
debt
Is the claim subject to offset?

Mino
C1 ves

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

OO contingent
CT] untiquidated

3 Disputed
Type of NONPRIGRITY unsecured claim:

OD Student loans

O Obligations azising out of a separation agreement of divorce that you did not
report as priorily claims

C1 Debts to pension or profit-sharing plans, and other similar debts

MM other. Specify meds

 

 

Official Form 106 E/F

Software Copyright (c) 1996-2019 Best Case, LLC - wrw.bestcase,com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 15 of 27
Best Case Bankruptcy

 
Case:19-40114-EJC Doc#:21

Debtor? Daniel L Fordham
Debtor2 Brandi Jane Fordham

 

 

Filed:04/12/19 Entered:04/12/19 12:43:35 Page:16 of 29

Case number {itknown) 19-40114

 

 

 

 

 

4.4 . . . .
4 Memorial University Medical Center —_Last 4 digits of account number $50.00
Nonpriority Creditor's Name
P.O. Box 102500 When was the debt incurred?
Atlanta, GA 30368
Number Street City State Zip Code As of the date you file, the claim is: Gheck all that apply
Who incurred the debt? Check one.
2 Debtor 1 only | Contingent
C Debtor 2 only (I untiquidated
EE pebtor 1 and Debtor 2 only CO pisputed
(1 At teast one of the debtors and another Type of NONPRIORITY unsecured cfaim:
O check if this claim is for a community C1 student toans
debt CD Obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno C] Debts to pension or profit-sharing plans, and other similar debts
0 Yes IB other. specity meds
44

5 Military Star
Nonpriority Creditor's Name
3911 S. Walton Walker Bivd

Dallas, TX 75236
Number Street City State Zip Code

Who incurred the debt? Check one.
CO Debtor 4 only
O Debtor 2 only

 

 

 

 

MI Debtor 1 and Debtor 2 only
C1 Az least one of the debtors and another
CG check if this claim is fora community

Last 4 digits of account number $1,983.00

When was the debt incurred?

 

As of the date you file, the clalm is: Check all that apply

O Contingent
CT] Untiquidated

C] Disputed
Type of NONPRIORITY unsecured claim:

0 Student toans

 

 

 

 

 

 

 

 

 

 

debt CO Obtigations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
Bno © pebts to pension or profit-sharing plans, and other similar debts
[1 ves ME other. Specify CC

44 * tel

6 Newport News Pediatrics Last 4 digits of account number $124.00
Nonpriority Creditor's Name
11760 Rock Landing Dr When was the debt incurred?
Newport News, VA 23606
Number Street City State Zip Gode As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
OO Debtor + only Oo Contingent
(1 Debtor 2 only Ci unliquidated
@ debtor 1 and Debtor 2 only oO Disputed
C At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CO check if this claim is fora community C1 Student toans
debt C Obligations arising cut of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino CT] Debis to pension or profit-sharing plans, and other similar debts
D ves H other. Specify meds

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 16 of 27

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 

 
Case:19-40114-EJC Doc#:21

Debtor? Daniel L Fordham

 

 

 

Filed:04/12/19 Entered:04/12/19 12:43:35 Page:17 of 29

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Besi Case, LLC - wrw.Desicase.com

Debtor2 Brandi Jane Fordham Case number (it known} 19-40114
4.4
7 NPAS, Inc. Last 4 digits of account number $0.00
Nonopriority Creditor's Name
P. O. Box 99400 When was the debt incurred?
Louisville, KY 40269
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C] Debtor 4 only oO Contingent
DO Debtor 2 onty 1 unliquidated
Bi pebtor 1 and Debtor 2 only oO Disputed
(] At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
C] check if this claim is fora community C1 student loans
debt C2 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino CO Debts to pension oF profit-sharing plans, and other similar debts
D Yes Mother. Specify notice
44 sg .
& Pediatrics at Oyster Point Last 4 digits of account number $42.00
Nonpriority Creditors Name
895 City Center Blvd When was the debt incurred?
Suite 200
Newport News, VA 23606
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Cl Debtor 1 onty Oo Contingent
[J Debtor 2 onty © Untiquidated
Mf Debtor 4 and Debtor 2 only oO Disputed
EF] Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a. community [1 student loans
debt C2 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno C1 Debts to pension or profit-sharing plans, and other similar debts
[1 Yes Mf other. Specify Meds
4.4 ’ .
9 Pioneer Services Last 4 digits of account number $700.00
Nonpriority Creditor's Name
P.O. box 10487 When was the debt incurred?
Kansas City, MO 64171
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
O Debtor 1 only O contingent
CJ Debtor 2 only D1 unliquidated
H Debtor 4 and Rebtor 2 only [Jt Disputed
C atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
OO Check if this claim is fora community LJ student loans
debt C1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi no C1 Dents to pension or profit-sharing plans, and other similar debts
O ves HE other. Specity loan
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 17 of 27

Best Case Bankruptcy

 
Case:19-40114-EJC Doc#:21

Debtor’ Daniel L Fordham
Debtor2 Brandi Jane Fordham

45 | Plaza Services

Filed:04/12/19 Entered:04/12/19 12:43:35 Page:18 of 29

Case number (if known) 19-40114

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nonpriority Creditor's Name
P.O. Box 926

Smithfield, VA 23430
Number Street City State Zip Code

Who incurred the debt? Check one.
CD Debtor 4 only
CO Debtor 2 only

 

WF bebtor 4 and Debtor 2 only
C1 At teast one of the debtors and another

CO check if this claim is fora community
debt
Is the claim subject to offset?

Mino
0 ves

Last 4 digits of account number $0.00
Nonpriority Creditor's Name
110 Hammond Drive, Suite 110 When was the debt incurred?
Atlanta, GA 30328
Number Street City State Zip Cade As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
O bDebtor 1 only Ol Contingent
C1 Pebtor 2 only D Untiquidated
Mf Debtor 1 and Debtor 2 only CO disputed
[7] At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim Is fora community C1 student loans
debt Oo Obligations arising aut of a separation agreement or divorce that you did not
Is the claim subject to offset? Teport as priority claims
Bic 0 Debts to pension or profit-sharing plans, and other similar debts
Cl Yes 8 other. Specify
4.5 :
4 Portfolio Recovery Assoc. Last 4 digits of account number $2,376.00
Nonpriority Creditor's Name
P.O. Box 41067 When was the debt incurred?
Norfolk, VA 23541
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
[I Debtor 4 only C] contingent
C1 bebtor 2 onty C2 unliquidated
Mf Debtor 1 and Debtor 2 onky C1 Disputed
[1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
EJ Check if this claim is for a community CJ student loans
debt (] Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino C1 Debts to pension or profit-sharing plans, and other similar debts
Oo Yes gi Other, Specify accts
45 .
9 Powerhouse Equipment Inc Last 4 digits of account number $925.00

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

D1 contingent
0 unliquidated

oO Disputed
Type of NONPRIORITY unsecured claim:

[J Student loans

oO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

C1 Debts to pension or profit-sharing plans, and other similar debts

MH other. Specify acct

 

 

Official Form 106 E/F

Software Copyright (c} 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 18 of 27
Best Case Bankruptcy

 

 
Case:19-40114-EJC Doc#:21

Debtor 1 Daniel L Fordham
Debtor2 Brandi Jane Fordham

= Quantum3 Group LLC as agent for

 

 

Filed:04/12/19 Entered:04/12/19 12:43:35 Page:19 of 29

Case number (if known} 19-40114

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Last 4 digits of account number $375.00

Nonpriority Creditor's Name
Comenity Bank When was the debt incurred?
P.O. Box 788
Kirkland, WA 98083
Number Street City State Zip Code As of the date you fife, the claim is: Check all that apply
Who incurred the debt? Check one.
3 Debtor 4 only 0 contingent
C1 Debtor 2 only C3 unliquidated
Mf debtor 1 and Debtor 2 only a Disputed
C atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is fora community C1 Student loans
debt Oo Obligations arising out of a separation agreement of divorce that you did not
Is the claim subject to offset? report as pHorily claims
IE No (1 Debts to pension or profit-sharing plans, and other similar debts
Ci Yes Wl other. Specify ¢¢

45

4 Quantum3 Group LLC as agent for Last 4 digits of account number $283.00
Nonpricrity Creditor's Name
Sadino Funding LLC When was the debt incurred?
P.O. Box 788
Kirkland, WA 98083
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
21 Debtor 4 only oO Contingent
C Debtor 2 only C1 unliquidated
WM Debtor 1 and Debtor 2 only C7 pisputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
D check if this claim is fora community [J student toans
debt G Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
iio F) Debts to pension or profit-sharing plans, and other similar debts
D Yes Mf other. Specify SC

4.5 :

B Radiant Cash Loans Last 4 digits of account number $250.00
Nonpriority Creditor's Name
P.O. Box 1183 When was the debt incurred?
Lac Du Flambeau, WI 54538
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
TI Debtor ¢ only C1 contingent
C1 Debtor 2 only 0 untiquidated
Wl pebtor 1 and Debtor 2 only CJ bisputed
CO At least one of the debtors and another Type of NONPRIORITY unsecured claim:
OO check if this claim is for a community C1 student loans
debt EL obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino Ti pebts to pension or profit-sharing plans, and other similar debts
C1 Yes Mf other. Specify acct

Official Form 166 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 19 of 27

Software Copyright (c} 1996-2019 Best Casa, LLC - www.bestcase.com

Best Case Bankruptcy

 

 
Case:19-40114-EJC Doc#:21

Debtor? Daniel L Fordham

 

 

 

Filed:04/12/19 Entered:04/12/19 12:43:35 Page:20 of 29

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c} 1996-2019 Best Case, LLC - www. besicase.com

Debtor2 Brandi Jane Fordham Case number (if known) 19-40114
45 . ' .
6 Riverside Medical Group Last 4 digits of account number $0.00
Nonpriority Creditor's Name
cio Credit Control Corp When was the debt incurred?
11821 Rock Landing Dr
Newport News, VA 23606
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one,
C7 Rebtor 1 only D1 contingent
C1 Debior 2 only D1 untiquidated
Mf Debtor 4 and Debtor 2 only C1 disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C Check if this claim is fora community C1 student loans
debt CO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as pricrity claims
Hino 0 Debts te pension or profit-sharing plans, and other similar debts
C1 Yes HM other. Specity Meds
45 os
7 Sentara Obici Health System Last 4 digits of account number $0.00
Norpriority Creditor's Name
clo Credit Control Corp When was the debt incurred?
11821 Rock Landing Dr
Newport News, VA 23606
Nuraber Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
©) pebter 1 only oO Contingent
C1 Debtor 2 onty DO unliquidated
ME pebtor 1 and Debtor 2 only C] Disputed
CF Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 cheek if this clam is for a community DO student loans
debt J obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mino ' Co Debts to pension or profit-sharing plans, and other similar debts
CO Yes Mf other. Specity Meds
45 '
8 Sprint Nextel Correspondence Last 4 digits of account number $2,219.00
Nonpriority Creditor's Name
Attn: Bankruptcy Dept When was the debt Incurred?
P.O. Box 7949
Overland Park, KS 66207-0949
Number Street City State Zip Code As of the date you file, the cfaim is: Check all that apply
Who incurred the debt? Check one.
[J Debtor 1 only O Contingent
CJ Debtor 2 only D unliquidated
Wl pebtor ¢ and Debtor 2 only Ci Disputed
CO At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is for a community C1 student loans
debt (1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno 0 detts to pension or profit-sharing plans, and other similar debts
0 yes WH other. Specity acct
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 20 of 27

Best Case Bankripicy

 
Case:19-40114-EJC Doc#:21

Debter1 Daniel L Fordham
Debtor2 Brandi Jane Fordham

St, Joseph's/Candler

Filed:04/12/19 Entered:04/12/19 12:43:35 Page:21 of 29

Case number (if known) 19-40114

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nonpriority Creditor's Name

clo Credit Controp Corp
11821 Rock Landing Dr
Newport News, VA 23606

 

Number Street City State Zip Code
Who incurred the debt? Check one.

Z Debtor 1 only
TZ Debtor 2 only
WM debtor 1 and Debtor 2 only

(J At least one of the debtors and another

C1 check if this claim is fora community
debt

Is the claim subject to offset?
HN
Cl Yes

Last 4 digits of account number $60.00
Nonpriority Creditor's Name
Dept. 2439 When was the debt incurred?
P. ©. Box 2252
Birmingham, AL 35246-2439
Number Street City State Zip Cade As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C debter ¢ only Ci contingent
D1 Debtor 2 only D0 untiquidated
a Debtor 1 and Debtor 2 only Cl Disputed
C1 at least one of the debtors and another Type of NONPRIORITY unsecured claim:
OC check if this claim is for a community C1 student loans
debt C obtgations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bo O Debts to pension or profit-sharing plans, and other similar debts
C1 Yes MI other. Specify Meds
4.6
0 Stellar Recovery Inc Last 4 digits of account number $599.00
Nonpriority Creditor’s Name
Attn: Bankrupicy When was the debt incurred?
4500 Salisbury Road, Ste 105
Jacksonville, FL. 32216
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 Debtor 4 only oO Contingent
[1 Debtor 2 onty 0 unliquidated
WH bebtor 1 and Debtor 2 only oO Disputed
(At least one of the debtors and another Type of NONPRIORITY unsecured claim:
(7 check if this claim Is for a community LJ student toans
debt (CO obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
EENo C1) Debts to pension or profit-sharing plans, and other similar debts
CO Yes MM other. Specity acct
46 .
{ Suffolk Radiology Last 4 digits of account number $0.00

When was the debt incurred?

 

As of the date you file, the claim Is: Check alt that apply

D contingent

OO unliquidated

D1 Disputed

Type of NONPRIORITY unsecured claim:
1 student loans

Oo Obligations arising out of a separation agreement or divorce that you did not
report as pHorily claims

OD Debts to pension or profit-sharing plans, and other simifar debts

WW other. specity meds

 

 

Official Form #06 E/F
Software Copyright (c) 1996-2019 Bast Gase, LLC - www.besicase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 21 of 27
Best Case Bankruptcy

 

 
Case:19-40114-EJC Doc#:21

Debtor 1 Daniel L Fordham

 

 

 

Filed:04/12/19 Entered:04/12/19 12:43:35 Page:22 of 29

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debter2 Brandi Jane Fordham Case number (if known} 19-40114
4.6 :
2 T-Mobile Last 4 digits of account number $1,100.00
Nonpriority Creditor's Name
Bankruptcy Dept. When was the debt incurred?
P.O. Box 53410
Bellevue, WA 98015
Number Street City State Zip Code As of the date you file, the clalm is: Check ail that apply
Who incurred the debt? Check one.
O pebter 1 only oO Contingent
C1 Debtor 2 only TC untiquidated
I debtor 1 and Debtor 2 only Ci disputed
(C atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is fora community C1 student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
EE No C Debts to pension or profit-sharing plans, and other simiar debts
1 Yes WH other. Specify acct
46 .
3 U.S. Attorneys Office Last 4 digits of account number $0.00
Nonpriority Creditor's Name
101 W. Main Street When was the debt incurred?
Ste 8000, World Trade Ctr
Norfolk, VA 23510
Number Street City State Zip Cade As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
CJ Debtor 4 only CZ Contingent
C1 Debtor 2 only C1 unliquidated
MI Debtor 4 and Debtor 2 only oO Disputed
C1 Atleast one of the debtors and ancther Type of NONPRIORITY unsecured claim:
(1 Check if this claim ts for a community C1 student loans
debt C1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno C1 Debts to pension or profit-sharing plans, and other similar debts
CT yes other. Specify
4.6 '
4 U.S. Department of Education Last 4 digits of account number $77,500.00

 

 

Official Form 106 E/F

Nonpriority Creditor's Name
clo FedLean Servicing
P.O. Box 69184

Harrisburg, PA 17106
Number Street City State Zip Code

Who incurred the debt? Check one.
CO Debtor 4 only
C1 Debtor 2 only

 

I Debtor 1 and Debtor 2 only
(J At feast one of the debtors and another

C1 check if this claim is fora community
dabt

Is the claim subject to offset?
Bio
0 yes

Software Copyright {c) 1996-2019 Best Case, LLC - www.bestcase.com

When was the debt incurred?

 

As of the date you file, fhe claim is: Check all that apply

C Contingent
1 unliquidated

[J Disputed
Type of NONPRIORITY unsecured claim:

Il student toans

CO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

C Debts to pension or profit-sharing plans, and other similar debts

OO other. Specify

 

student loans

Schedule E/F: Creditors Wino Have Unsecured Claims

Page 22 of 27
Best Case Bankruptcy

 

 
Case:19-40114-EJC Doc#:21

Debtor 1 Daniel L Fordham

 

 

 

Filed:04/12/19 Entered:04/12/19 12:43:35 Page:23 of 29

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor? Brandi Jane Fordham Case number {if known) 19-40114
46
5 UST smg Norfolk Last 4 digits of account number $0.00
Nonpriority Creditors Name
Office of the US Trustee When was the debt incurred?
200 Granby Street, Room 625
Norfoik, VA 23510
Number Street City State Zip Code As of the date you file, the claim is: Chack ail that apply
Who incurred the debt? Check one.
C] pebtor 1 only 0 Contingent
C1 Debtor 2 only [i unliquidated
& Debtor + and Debtor 2 only O Disputed
CZ Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CJ] check if this claim is fora community C1 student ioans
debt (1 obligations arising out of a separation agreement or divorce that you did not
ts the claim subject to offset? report as priority claims
Mi No CJ Debts to pension or profit-sharing plans, and other similar debts
ves WF other. Specify
46 :
6 Verizon Last 4 digits of account number $2,104.00
Nonpriority Creditors Name
500 Technology Drive, Suite 500 When was the debt Incurred?
Weldon Spring, MO 63304
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 Debtor 4 only [J contingent
(1 Debtor 2 only  untiquidated
I Debtor 1 and Debtor 2 only CO pisputed
C1 Ai least one of the debtors and another Type of NONPRIORITY unsecured claim:
Ci check if this claim is fora community C1 student toans
debt C1 obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
Bno [2 Debts to pension or profit-sharing plans, and other similar debts
O Yes WM other. Specify acct
4.6 .
7 Verizon Last 4 digits of account number $0.00

 

 

Nonpriority Creditor's Name
P.O. Box 650051

Dallas, TX 75265
Number Street City State Zip Code

Who incurred the debt? Check one.

[J Debtor 1 only

0) Debtor 2 only

MM debtor 1 and Bebtor 2 only

C1 At least one of the debtors and another

(1 Check if this claim is fora community
debt
Is the claim subject to offset?

Bo
I yes

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

0 contingent
EF unliquidated

O Disputed
Type of NONPRIORITY unsecured claim:

CO Student loans

oO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

CO Debts to pension or profit-sharing plans, and other similar debts

I otrer. Specify notice

 

 

Officiat Form #06 E/F

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Whe Have Unsecured Claims

Page 23 of 27
Best Casa Bankruptcy

 
Case:19-40114-EJC Doc#:21

Debtor 1 Daniel L Fordham

 

 

 

Filed:04/12/19 Entered:04/12/19 12:43:35 Page:24 of 29

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright {c} 1986-2019 Best Case, LLC - wow.bestcase.com

Debtor2 Grandi Jane Fordham Case number {if known) 49-40114
46 - :
8 Victoria Secret Last 4 digits of account number $0.00
Nonpriority Creditor's Name
P.O. Box 18215 When was the debt incurred?
Columbus, OH 43218
Nuniber Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
C1 pebtor 4 only oO Contingent
D1 Debtor 2 onty C7 untiquidated
IE Debtor 1 and Debtor 2 only Oo Disputed
[1 at least one of the debtors and another Type of NONPRIORITY unsecured claim:
1 check if this claim is fora community O student foans
debt [2 Obtigations arising out of a separation agreement or divorce that you did not
{s the claim subject to offset? report as priority claims
Mi no CI Debts ta pension or profit-sharing plans, ard other similar debts
C1 ves M other. Specify ¢¢
46 . .
9 Visa Dept Store National Bank Last 4 digits of account number $491.00
Nonpriority Creditor's Name
Attn: Bankruptcy When was the debt incurred?
P.O. Box 8053
Mason, OH 45040
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
0 Debtor 1 only oO Contingent
1 Debtor 2 only TJ uUntiquidated
Mi Debtor 1 and Debtor 2 only Cl] Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CO cheek if this ctaim is fora community O Student toans
debt CO obiigations arising out of a separation agreement or divorce that you did net
ls the claim subject to offset? report as priority clainas
Hino (1 debts to pension of profit-sharing plans, and other similar debts
Cl Yes Mt other. Specify CC
47
0 WalmartSYNCB Last 4 digits of account number $0.00
Nonpriority Creditor's Name
P.O. Box 965064 When was the debt incurred?
Orlando, FL 32896
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
C) Debtor 1 only 0 Contingent
1 pebtor 2 only (J Unfiquidatec
I pebtor 1 and Debtor 2 only Ci pisputed
CZ At least one of the debtors and another Type of NONPRIORITY unsecured claim:
OO Check if this claim is fora community C1 student loans
debt Oo Obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino [J Debts to pension or profit-sharing plans, and other similar debts
Dyes M other. specify
Official Form 406 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 24 of 27

Best Case Bankruptcy

 

 
Debtor 1

 

 

 

Case:19-40114-EJC Doc#:21

Daniel L Fordham

Filed:04/12/19 Entered:04/12/19 12:43:35 Page:25 of 29

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor? Brandi Jane Fordham Case number (if known) 19-40114
47
1 Wells Fargo Last 4 digits of account number $0.00
Nonpriority Creditor’s Name
Attn: Bankruptcy When was the debt incurred?
P.O. Box 41169
Des Moines, iA 50328
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
CO debtor 1 only CO contingent
C1 Debtor 2 only C1 uUniiquidated
Wl Debtor 1 and Debtor 2 only C1 disputed
7 Atteast one of the debtors and another Type of NONPRIORITY unsecured claim:
OO check if this claim is fora community (1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
ts the claim subject to offset? report as priority claims
Hino LD debts to pension or profit-sharing plans, and other simifar debts
DC ves Wl other. Specify
47
2 Wells Fargo Bank Last 4 digits of account number $0.00
Nonpriority Creditor's Name
P.O. Bo x5058 Mac P6053-021 When was the debt incurred?
Portland, OR 97208
Number Street City State Zip Code As of the date you file, the clalm is: Check all that apply
Who incurred the debt? Check one.
[1 debtor 4 only C Contingent
C1 Debtor 2 only DO untiquidated
Mf Debtor 1 and Debtor 2 only O Disputed
CO Atieast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 check If this claim is for a community C1 Student loans
debt 1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bano [J Debts to pension or profit-sharing plans, and other similar debts
0 yes I other. Specity
47
4 Wells Fargo Bank NA Last 4 digits of account number $14,060.00
Nonpriority Greditor's Name
Wells Fargo Education Financial When was the debt incurred?
Services
301 E. 38th Street, N
Sioux Falls, SD 57104
Number Street City State Zip Code As of the date you file, the claim is: Check aff that apply
Who incurred the debt? Check one.
O Debtor 4 only OO contingent
(1 Debtor 2 only D5 unliquidated
MM Debtor 1 and Debtor 2 only C1 Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
{J check if this claim is fora community II student loans
debt (J obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino (1 Debts to pension or profit-sharing plans, and other similar debts
ves CO other. Specify
student loans
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 25 of 27

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 

 
Case:19-40114-EJC Doc#:21

Debtor t Daniel L Fordham

 

 

 

Filed:04/12/19 Entered:04/12/19 12:43:35 Page:26 of 29

 

 

 

 

 

 

 

 

Debtor2 Brandi Jane Fordham Case number (i known) 19-40114
AT
4 Wells Fargo Bank NA Last 4 digits of account number $0.00
Nonpriority Creditor's Name
Wells Fargo Education Financial When was the debt incurred?
Services
P.O. Box 10438, MAC F8235-02F
Des Moines, IA 50306
Number Street City State Zip Code As of the date you file, the claim is: Gheck all that apply
Who incurred the debt? Check one.
1 Debtor 4 only CO contingent
C1 Debtor 2 only C1 untiquidated
Wi debtor 1 and Debtor 2 oniy O disputed
CG Atleast one of the debtors and another Type of NONPRIORITY unsecured clalm:
[J check if this claim is fora community DO student loans
debt CZ Obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino C1 Debts to pension or profit-sharing plans, and other simitar debts
CD ves I other. Specify
47 7s
5 Xfinity Comcast Last 4 digits of account number $867.00

 

 

 

Nonpriority Creditor's Name
P.O. Box 2127

Norcross, GA 30091
Number Street City State Zip Code

Who incurred the debt? Check one.
CO vebtor 1 only
C] Debtor 2 only

MM Debtor ¢ and Debtor 2 only

CO At least one of the debtors and another

CO Check if this claim is fora community
debt

Is the claim subject to offset?
Bo
Ol ves

When was the debt Incurred?

 

As of the date you file, the claim Is: Creck all that apply

Oo Contingent
C1] Untiquidated

G Disputed
Type of NONPRIORITY unsecured claim:

CD student toans

oO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

LO Debts to pension or profit-sharing plans, and other similar debts

MH other. Specify acct

 

 

GEQEHEE List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed In Parts 4 or 2. For example, if a collection agency
Is trying fo collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additionai persons to be
notified for any debts In Paris 1 or 2, do not fill out or submit this page.

GEnZol Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
type of unsecured claim.

 

 

 

 

Total Ciaim
6a. Domestic support obligations 6a. $ 0.00
Total
claims
from Part 1 6b. Taxes and certain other debts you owe the government 8b. $ 0.00
6c. Claims for death or personal injury while you were intoxicated 6c. $ 0.00
6d. Other. Add all other priority unsecured claims. Write that amount here. 6d. $ 6.00
6e. Total Priority. Add lines 6a through 6d. Ge. $ 0.00
Total Claim
6f. Student toans 6E. $ 91,560.00
Total
claims

Official Form 106 E/F

Software Copyright (c} 1996-2019 Bast Case, LLC - www.bestcase.com

Schedule E/F; Creditors Who Have Unsecured Claims

Page 26 of 27
Best Case Bankrupicy

 

 

 
Case:19-40114-EJC Doc#:21 Filed:04/12/19 Entered:04/12/19 12:43:35 Page:27 of 29
Debtor1 Daniel L Fordham

 

 

 

 

 

 

 

 

Debtor2 Brandi Jane Fordham Case number (if known) 19-40114
from Part 2 6g. Obligations arising out of a separation agreement or divorce that 0.00
you did not report as priority claims 6g. $ :
6h. Debts fo pension or profit-sharing plans, and other similar debts 6h. $ 0.00
él. Other, Add all other nonpriority unsecured claims. Write that amount Gi. $ 60,324.00
here. , .
6j. Total Nonpriority. Add lines 6f through Gi. Gj. $ 151,884.00
|
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 27 of 27

Software Copyright (c) 1996-2019 Bast Case, LLC - www.bastcase.com Bast Gase Bankruptcy
Case:19-40114-EJC Doc#:21 Filed:04/12/19 Entered:04/12/19 12:43:35 Page:28 of 29

 

 

ai a this information to identify your case:

     

Debtor 7 Daniel L Fordham
First Name Middle Name Last Name

Debtor 2 Brandi Jane Fordham
(Spouse if, filing} First Name Middle Name Last Name

 

       

  

         
    
 

 

 

United States Bankruptcy Court forthe: SOUTHERN DISTRICT OF GEORGIA

Case number \ C - CEO! iu
(if known} °

 

 

Hi Gheck if this is an
amended filing

 

Official Form 106Dec
Declaration About an Individuai Debtor's Schedules 4245

 

If two married people are filing together, both are equally responsibie for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

m No

fC] Yes. Name of person Attach Bankruptcy Petition Preparer's Notice,
Declaration, and Signature (Official Form 119)

 

   

 

 

Under penalty of perjury; deciare that | have read the summary and schedules filed with this declaration and
that they are.true and correct. env a OGL Ww, fe
mrpnmecn a os Ce ae o aoe" mee Ms we : Ge ie OS cnet ne meen
Xf Daniel-C Fordham“ X Is air Jane Fordham
Danief L. Fordham Brandi Jane Fordham
Signature of Debtor 1 Signature of Debtor 2

A pate OY 1 2- 20)

i

Date O u _ pL. : Z v

 

 

Official Form 106Dec Declaration About an Individual Debtor's Schedules

Software Copyright (c) 1986-2018 Best Casa, LEC - www.bestease.com Best Case Bankrup

 
Case:19-40114-EJC Doc#:21 Filed:04/12/19 Entered:04/12/19 12:43:35 Page:29 of 29

SOUTHERN DISTRICT OF GEORGIA

STATE OF GEORGIA

 

IN RE:
Chapter 17, Case No.: 19-40114-EJC
Daniel Fordham
Brandi Jane Fordham

Debtor

 

 

CERTIFICATE OF SERVICE
This is to certify that | have this day served a true and correct copy of the
Amended Schedule E/F: Creditors Who Have Unsecured Claims and 341 Notice to the
parties outlined below in Exhibit "A" pursuant to Local ECF Rule 9, and | have this day
served all interested parties outlined below in Exhibit "B" as required by the Local
Bankruptcy Rules, by placing a copy of said documents in the United States Mail with
adequate postage thereon to insure prompt delivery:
Submitted: April 12, 2019.
fernils.(] Bolo
PAMELA J. BAIROLET, PARALEGAL

LAW OFFICE OF GASTIN & HILL
ATTORNEY FOR DEBTOR

 

Post Office Box 8012
Savannah, Georgia 31412
(912) 232-0203
Georgia Bar No.: 354277
EXHIBIT "A"

Wendy A. Owens, Chapter 7 Trustee

U.S. Trustee
EXHIBIT "B"

T-Mobile
Bankruptcy Dept
P.O. Box 53410
Bellevue, WA 98015

 
